Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/717,729, filed 12/17/2019.
Claims 1-18 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2019 and 8/20/2020 are being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adrain(10,151,566; cited on PTO 892) in view of Rose(9,702,665; cited on IDS).
	Regarding claims 1-2 and 8 and 13-17, Adrain discloses a room protection mechanism(305, see Fig. 6) and a method of protecting access through a doorway or a window comprising: 
a non-metallic ballistic flexible barrier sheet(310, see column 7, lines 43-57) including a first end, a second end, a first longitudinal edge and a second longitudinal edge each extending between the first end and the second end, and the flexible barrier sheet being adjustable between a collapsed, storage configuration, and a deployed configuration for positioning the first and the second longitudinal edges adjacent to a frame of a window or a doorway(see Figs. 1 and 6), the sheet deployed to block a doorway or a window by unrolling the sheet(see Fig. 1) ; 
a housing(320, see column 8, lines 15-17 and Fig. 6) structured to store the flexible barrier sheet in the collapsed configuration; 
a retention element(315) within the housing and attached to the first end of the flexible barrier sheet(see column 8, lines 15-17 and Fig. 6); and
a sheet magnetic element attached to the flexible barrier sheet(see column 8, lines 20-23), and the sheet magnetic element being structured to magnetically couple to the sill or floor(considered to inherently have floor/sill magnetic elements to mate with the sheet magnetic element, see column 8, lines 20-23), and 
an electrical switch structured to energize at least one of the sheet magnetic elements or the frame magnetic elements to magnetically attach the flexible barrier 
Adrian lacks the sheet magnetic elements distributed along each of the first longitudinal edge and the second longitudinal edge and frame magnetic elements mounted to the frame.
Rose discloses a ballistic shade having a flexible sheet(6) secured to a retention element(20) in a housing(7), and longitudinal edges of the sheet are maintained against sides of the window or door frame.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the location of the electromagnet of the mechanism of Adrain with the side attachment of Rose given that the simple substitution of one known element for another would obtain the predictable results of the securement of the sheet to the door or window to prevent entry thru the window or door. 
	Regarding claim 3, Adrain and Rose discloses the mechanism of claim 2, wherein the sheet is but the lack the non-metallic ballistic material specifically including a ballistic nylon material.
	Applicant’s disclosure gives an example of a fabric for the sheet but lacks any criticality to the specific material used for the sheet(see para[0016]).
The specific material chosen for the sheet is considered a feature best determined by a skilled artisan given the intended use of the sheet and design requirements thereof.

The use of a switch near the mechanism in order to allow the user to activate the sheet.
Regarding claim 5, Adrain and Rose disclose the mechanism of claim 1 but lacks the sheet magnetic element specifically formed of a ferromagnetic material.
Applicant’s disclosure lends no criticality to the specific electromagnetic used(see para[0016]).
The specific electromagnet chosen for the mechansim is considered a feature best determined by a skilled artisan given the intended use of the sheet and design requirements thereof.
Regarding claim 6, Adrain and Rose discloses the mechanism of claim 5 but lacks the flexible barrier sheet includes a plurality of sheet layers, and the sheet magnetic elements are trapped between the plurality of sheet layers.
Applicant’s disclosure lacks any criticality to the specific structure of the sheet(see para[0019]).
The specific material/structure chosen for the sheet is considered a feature best determined by a skilled artisan given the intended use of the sheet and design requirements thereof.
	Regarding claims 7 and 9-10, Adrain and Rose disclose the mechanism of claims 6 and 8wherein the retention element includes a roller supported for rotation in the housing, the flexible barrier sheet is adjustable between a collapsed, storage 
Regarding claim 12, Adrain and Rose discloses the protection system of claim 8 wherein the protection mechanism is one of a plurality of similar protection mechanisms for a plurality of doorways or windows, and further comprising a control station in communication with each of the plurality of protection mechanisms and including a display having a plurality of indicators each having an indicator state linked to a state of one of the plurality of similar protection mechanisms.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/